Case 21-00833-5-JNC          Doc 58 Filed 04/15/21 Entered 04/15/21 16:26:19             Page 1 of 12




                            UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF NORTH CAROLINA
                                    NEW BERN DIVISION

     In re:
                                                       Chapter 11
     PLATINUM CORRAL, L.L.C.
                                                       Case No. 21-00833-5-JNC
               Debtor.




        OBJECTION OF STORE MASTER FUNDING III, LLC TO DEBTOR’S
       MOTION FOR INTERIM AND FINAL ORDERS GRANTING AUTHORITY
                       TO USE CASH COLLATERAL

              STORE Master Funding III, LLC (“Landlord”), by and through its undersigned

 attorneys, hereby files this objection (the “Objection”) to the Motion for Entry of Interim

 and Final Orders Granting Authority to Use Cash Collateral (the “Motion”) [ECF No.

 15],1 and respectfully represent as follows:

                                             Background

              1.    On April 9, 2021, (the “Petition Date”), the Debtor filed a voluntary petition

 for relief under chapter 11 of title 11 of the United States Code with the United States

 Bankruptcy Court for the Eastern District of North Carolina (the “Bankruptcy Court”). The

 Debtor continues to operate its businesses and manage its properties as debtor and debtor-

 in-possession pursuant to 11 U.S.C. §§ 1107(a) and 1108.2




 1
     Capitalized terms used but not otherwise defined here shall have the meanings ascribed to them
     in the Motion and accompanying documents.
 2
     Unless otherwise specified, all statutory references to “Section” are to 11 U.S.C. §§ 101 et seq.
     (the “Bankruptcy Code”).
Case 21-00833-5-JNC      Doc 58 Filed 04/15/21 Entered 04/15/21 16:26:19            Page 2 of 12




        2.     The Debtor leases retail space (the “Premises”) from Landlord, pursuant to

 an unexpired master lease of nonresidential real property (the “Master Lease”) of the

 nonresidential real property locations identified on the attached Schedule A.

        3.     The Master Lease is a lease “of real property in a shopping center” as that

 term is used in Section 365(b)(3). See In re Joshua Slocum, Ltd., 922 F.2d 1081, 1086-87

 (3d Cir. 1990).

        4.     On April 12, 2021, Debtor filed the Motion. The hearing to consider the

 Motion on an interim basis is scheduled for April 16, 2021 at 12:30 p.m. (Eastern Time).

        5.     The Motion seeks entry of interim and final orders approving a cash

 collateral stipulation (the “CC Stipulation”) between Debtor and Pacific Premier Bank

 (“Lender”) and authorization for Debtor to use cash collateral consistent with the terms of

 the CC Stipulation and a proposed cash collateral budget (the “CC Budget”).

        6.     The CC Budget includes a line for rent and proposes rent payments in the

 amount of $123,000 for the week ending May 5, 2021 and $131,000 for the weeks ending

 June 2, 2021 and June 30, 2021. The CC Budget does not provide any detail into what

 payments are included in the line for rent; however, based on the base monthly rental due

 under the Master Lease, it is clear that Debtor has not budgeted an amount sufficient to pay

 the full administrative rent due under Debtor’s existing leases (the “Post-Petition Rent”).

        7.     Debtor has not sought authorization to defer rent payments.

        8.     At a minimum, Debtor should be required to budget and reserve the full

 amount of Post-Petition Rent due to Landlord under the Master Lease at the rental contract

 rate set forth in the Master Lease unless and until there has either been a legal determination
Case 21-00833-5-JNC      Doc 58 Filed 04/15/21 Entered 04/15/21 16:26:19           Page 3 of 12




 that no rental obligations are due for those periods, or the parties otherwise agree. Anything

 less shifts the risk of administrative insolvency to Landlord.

        9.     These circumstances provide no adequate protection for the ultimate

 payment of the Post-Petition Rent. Debtor and its Lender continue to benefit from the use

 of the Premises, while Landlord unfairly bears the risk of failure with respect to the

 outstanding Post-Petition Rent. Especially in a climate of continuing risk for the Debtor’s

 business, such relief is contrary to the specific policy behind Section 365 of the Bankruptcy

 Code, which specifically seeks to protect landlords’ right to post-petition rent payments

 since they are required to allow debtors to continue to use their premises, absent relief from

 the court.

        10.    Despite these failings and the inherent risk to the Debtor’s ability to meet its

 Post-Petition Rent obligations, the Debtor seeks to waive the protections set forth in section

 506(c) of the Bankruptcy Code. This provision was enacted to prevent secured creditors

 from forcing unsecured creditors to pay for the liquidation of the secured creditors’

 collateral.

        11.    The Court should require the Debtor to pay the Post-Petition Rent in

 accordance with Section 365(d)(3). The Court should not allow the Debtor to utilize the

 Premises without providing adequate protection to the Landlord with respect to its post-

 petition rent obligations. Anything less results in the Debtor and its Lender using the

 bankruptcy process to gain rent-free use of the Premises, relegating the Landlord to the

 position of an involuntary, unsecured, interest-free lender to the estate. The Court should

 not permit the Lender and Debtor to force the Landlord to fund the Debtor’s reorganization
Case 21-00833-5-JNC      Doc 58 Filed 04/15/21 Entered 04/15/21 16:26:19          Page 4 of 12




 without paying for the use and occupancy of the Premises during the post-petition period

 or providing adequate protection that those costs will be paid.


                                         Argument

        A.     The Court should order the Debtor to reserve, budget and escrow for
               the payment of Post-Petition Rent for the post-petition use and
               occupancy of the Premises as part of any Order on the Motion.

        12.    Landlord does not oppose the Debtor’s need for use of cash collateral

 provided Landlord receives adequate protection that it will receive payment in full of the

 Post-Petition Rent accruing under the Master Lease, whether the Master Lease is ultimately

 assumed or rejected. During this time, Landlord will be providing critical benefits to the

 Debtor in terms of secured storage of its property at the Premises, and continued use of the

 Premises.

        13.    While Landlord may not recover on account of the significant pre-petition

 rent that the Debtor has failed to pay, this Court should not also permit the Debtor to avoid

 paying (or budgeting, reserving, and escrowing) for its post-petition use and occupancy of

 the Premises, while availing itself of the benefits of the Bankruptcy Code (and

 simultaneously avoiding its obligations). There is ample support to reserve or escrow

 payments of the Post-Petition Rent in the Bankruptcy Code.

          i.   Post-Petition Rent should be paid under the Master Lease.

        14.    Landlord should not bear the risk of administrative insolvency, while Debtor

 and Lender are permitted to benefit from the continued use and occupancy in the Premises.

 The Court should direct the Debtor or Lender to account for the payment of all Post-Petition
Case 21-00833-5-JNC     Doc 58 Filed 04/15/21 Entered 04/15/21 16:26:19           Page 5 of 12




 Rent in the Budget through the assumption, assumption and assignment, or rejection of the

 Master Lease. See, e.g., In re ZB Company, Inc., 302 B.R. 316, 320 (Bankr. D. Del. 2003)

 (holding that rent should be paid to landlords on a per diem basis during the pre-rejection

 period in order to avoid the potential that the landlord could be left with an allowed

 administrative claim against an administratively insolvent estate).

        15.    No provision of the Bankruptcy Code permits the Debtor to receive the

 benefits and protections of chapter 11 while simultaneously shirking all attendant

 obligations, and the Court should not approve any such relief here.

         ii.   Based on the potential for administrative insolvency, the Court should
               require the payment of Post-Petition Rent as adequate protection under
               Section 363(e)

        16.    The budgeting for payment and segregation of all Post-Petition Rent is

 warranted as adequate protection as a condition of a sale or plan that involves the use of

 the Premises under Section 363(e), which provides:

               Notwithstanding any other provision of this section, at any
               time, on request of an entity that has an interest in property
               used, sold, or leased, or proposed to be used, sold, or leased,
               by the trustee, the court, with or without a hearing, shall
               prohibit or condition such use, sale, or lease as is necessary
               to provide adequate protection of such interest. . . . (Emphasis
               added).

 11 U.S.C. § 363(e).

        17.    Section 363(e) provides a basis to grant adequate protection to real property

 lessors in the form of budgeting for the payment or reserving for the Post-Petition Rent.

 See, e.g., Matter of Cont’l Airlines, Inc., 154 B.R. 176, 180 (Bankr. D. Del. 1993) (finding

 that adequate protection is available under § 363(e) for a decrease in value due to the use,
Case 21-00833-5-JNC       Doc 58 Filed 04/15/21 Entered 04/15/21 16:26:19            Page 6 of 12




 sale, or lease of an entity’s interest in property) (emphasis added); In re P.J. Clarke’s Rest.

 Corp., 265 B.R. 392, 404 (Bankr. S.D.N.Y. 2001) (providing that a “landlord’s right to

 adequate protection seems to follow clearly from the language of Section 363(e)”); In re

 Ernst Home Center, Inc., 209 B.R. 955, 966-67 (Bankr. W.D. Wash. 1997) (finding that

 adequate protection is available to real property lessors under Section 363(e)); In re RB

 Furniture, Inc., 141 B.R. 706, 713-14 (Bankr. C.D. Cal.1992) (adequate protection under

 Section 363(e) may even be broader than the rights encompassed under Section 365(d)(3),

 given it “is a fluid concept that reflects all the circumstances surrounding a debtor’s use of

 property”).

        18.    In such circumstances, it is appropriate for adequate protection to take the

 form of either immediate cash payments for post-petition use of the Premises, or the

 budgeting and reserving of Post-Petition Rent as a condition of a plan or sale. See 11

 U.S.C. § 361; In re Kellstrom Indus., Inc., 282 B.R. 787, 794 (Bankr. D. Del. 2002). Where

 there is a chance of administrative insolvency, simply allowing an administrative expense

 claim for the Post-Petition Rent will not adequately protect Landlord. See 11 U.S.C.

 § 361(3). In fact, Section 361(3) makes clear that adequate protection may not take the

 form of a deferred administrative claim.

        19.    Though the Debtor is operating fully at certain of the Premises, there is

 substantial uncertainty with respect to its ability to return to full operations in light of the

 COVID-19 pandemic. Unlike other creditors, Landlord has no choice but to allow the

 Debtor to continue to use and occupy its Premises. Landlord wishes to maintain a

 relationship with the Debtor, but not at its sole expense. Everyone, including Landlord, is
Case 21-00833-5-JNC      Doc 58 Filed 04/15/21 Entered 04/15/21 16:26:19          Page 7 of 12




 hopeful that the Debtor will be successful in its reorganization, but the outcome remains

 uncertain at this time and Landlord should not shoulder the risk associated with this

 uncertainty and potential administrative insolvency. The Court should require the Debtor

 to budget and reserve or escrow for the payment of the Post-Petition Rent, as adequate

 protection for the continued use of the Premises after the Petition Date through the

 confirmation of a plan or consummation of a sale, which Post-Petition Rent is required to

 be paid in accordance with Section 365(d)(3) notwithstanding Section 503(b) of the

 Bankruptcy Code.

                    Joinder in Objections Raised by Other Landlords

        20.    To the extent consistent with the objections expressed herein, Landlord also

 joins in the objections of any other shopping center lessors to the Debtor’s proposed relief.


                          [Remainder of page intentionally blank]
Case 21-00833-5-JNC     Doc 58 Filed 04/15/21 Entered 04/15/21 16:26:19          Page 8 of 12




                                        Conclusion

        The Court should require that the order approving the Motion on an interim basis

 be modified consistent with this Objection and grant such further relief as the Court deems

 proper.

        WHEREFORE, Landlord respectfully request that the Bankruptcy Court grant

 relief consistent with the foregoing Objection; and for such other and further relief as may

 be just and required under all of the circumstances.

        Dated this 15th day of April, 2021.

                                              By: /s/ Michael A. DiGiacomo
                                                  Craig Solomon Ganz
                                                  Michael DiGiacomo
                                                  BALLARD SPAHR LLP
                                                  1 E. Washington Street, Suite 2300
                                                  Phoenix, Arizona 85004
                                                  Phone: 602-798-5400
                                                  Email: ganzc@ballardspahr.com
                                                  Email: digiacomom@ballardspahr.com
                                                  Counsel for STORE Master Funding III, LLC


                                                  /s/ Caren D. Enloe
                                                  Caren D. Enloe
                                                  NC State Bar No. 17394
                                                  SMITH DEBNAM NARRON DRAKE
                                                  SAINTSING & MYERS, LLP
                                                  4601 Six Forks Road, Suite 400
                                                  Raleigh, NC 27609
                                                  Phone: (919) 250-2125
                                                  Email: cenloe@smithdebnamlaw.com
                                                  Local Civil Rule 83.1(d) Counsel
Case 21-00833-5-JNC   Doc 58 Filed 04/15/21 Entered 04/15/21 16:26:19    Page 9 of 12




                                     Schedule A
 Properties Subject to Second Amended and Restated Master Lease Agreement by and
 between STORE Master Funding III, LLC and Platinum Corral, LLC


     21 Russell Plaza, Ashland, KY 41101

     5177 Midland Trail, Huntington, WV 25705

     1302 Garfield Ave, Parkersburg, WV 26101

     412 New Goff Mountain Road, Cross Lanes, WV 25313

     771 N. Tryon Street, Charlotte, NC

     11 S. Providence Rd., North Chesterfield, VA

     4050 Gaskins Rd., Glen Allen, VA
Case 21-00833-5-JNC       Doc 58 Filed 04/15/21 Entered 04/15/21 16:26:19                Page 10 of
                                           12



                  IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             NEW BERN DIVISION

 IN RE:                                        )
                                                           CASE NO. 21-00833-5-JNC
                                               )
 PLATINUM CORRAL, L.L.C.,                      )          CHAPTER 11
                                               )
                 DEBTOR.                       )
                                               )


                                 CERTIFICATE OF SERVICE

         I, Michael A. DiGiacomo, of Ballard Spahr LLP, state under penalty of perjury:

 That I am, and at all times hereinafter-mentioned was, more than eighteen (18) years of age; and

That on the 15th day of April, 2021, I served copies of the foregoing OBJECTION OF STORE
MASTER FUNDING III, LLC TO DEBTOR’S MOTION FOR INTERIM AND FINAL
ORDERS GRANTING AUTHORITY TO USE CASH COLLATERAL upon the following
parties in interest by mailing a copy thereof, postage prepaid to the following addressees:

 Platinum Corral, L.L.C.                           1053 Lenoir Rhyne Boulevard LLC
 521 New Bridge Street                             Attn: Mr. and Mrs. Russell Wachtier
 Jacksonville, North Carolina 28540-5430           740 Saint Nicholas Ave., Room 2
 Debtor                                            New York, New York 10031

 ARC Cafeusa001 LLC                                Brinks Inc.
 Attn: Officer, Manager, Agent                     Attn: Officer, Manager, Agent
 Post Office Box 29650                             7373 Solutions Center
 Phoenix, Arizona 85038                            Chicago, Illinois 60677

 Dogwood State Bank                                Douglas Ray Higdon
 Attn: Officer, Manager, Agent                     391 Foxwood Drive
 5401 Six Forks Road, Suite 100                    Richmond, Kentucky 40475
 Raleigh, North Carolina 27609

 Greenup County Sheriff                            HP-Wakeforest GC, LLC
 Attn: Officer, Manager, Agent                     Attn: Officer, Manager, Agent
 Post Office Box 318                               Post Office Box 19669
Case 21-00833-5-JNC         Doc 58 Filed 04/15/21 Entered 04/15/21 16:26:19         Page 11 of
                                             12



 Greenup, Kentucky 41144                        Raleigh, North Carolina 27619

 Noble Properties, Inc.                         Northeast Bank
 Attn: Officer, Manager, Agent                  Attn: Loan Servicing Department
 4280 Professional Center Drive, Suite 100      Post Office Box 171769
 Palm Beach Gardens, Florida 33410              Boston, Massachusetts 02117

 SBBH Golden Corral, LLC                        Shuler Meats
 Attn: Officer, Manager, Agent                  Attn: Officer, Manager, Agent
 101 S. Kings Drive, Suite 200                  124 Shuler Road
 Charlotte, North Carolina 28204                Thomasville, North Carolina 27360

 Sumter County Treasurer                        SVCN 4 LLC
 Attn: Officer, Manager, Agent                  c/o: The RMR Group LLC
 Post Office Box 100140                         Attn: Officer, Manager, Agent
 Columbia, South Carolina 29202                 255 Washington Street, Suite 300
                                                Newton, Massachusetts 02458

 The Loan Source                                Toler Properties, LLC
 Attn: Officer, Manager, Agent                  Attn: Officer, Manager, Agent
 353 E. 83rd Street                             330 Harper Park Drive, Suite G
 New York, New York 10028                       Beckley, West Virginia 25801

 US Foods Inc.                                  Wake County Tax Administration
 Attn: Officer, Manager, Agent                  Attn: Officer, Manager, Agent
 Post Office Box 602292                         Post Office Box 580084
 Charlotte, North Carolina 28260                Charlotte, North Carolina 28258

 WSR Sumter
 c/o: West Realty Group
 Attn: Officer, Manager, Agent
 875 Saint Nicholas Avenue, Apartment 1
 New York, New York 10032

and by electronic mail via CM/ECF filing to the following:

 Charles N. Anderson, Jr.                       James B Angell
 Pamela W. McAfee                               Joseph H. Stallings
 Ellis & Winters LLP                            Howard, Stallings, From & Hutson, P.A.
 PO Box 33550                                   PO Box 12347
 Raleigh, NC 27636                              Raleigh, NC 27605-2347
Case 21-00833-5-JNC       Doc 58 Filed 04/15/21 Entered 04/15/21 16:26:19         Page 12 of
                                           12



 Counsel for LBC2 Trust                      Counsel for Truist Bank

 Theodore A. Cohen                           Christopher K. Coleman
 Alan Feld                                   Jonathan T. Edwards
 Sheppard, Mullin, Richter & Hampton LLP     Alston & Bird LLP
 333 South Hope Street, 43rd Floor           1201 W. Peachtree Street
 Los Angeles, CA 90071                       Suite 4900
                                             Atlanta, GA 30309
 Jill Walters
 Womble Bond Dickinson (US) LLP              Counsel for McLane Foodservice Distribution,
 555 Fayetteville Street, Suite 1100         Inc.
 Raleigh, NC 27601

 Counsel for Pacific Premier Bank

 Gerald A. Jeutter, Jr.                      Kirstin E. Gardner
 Anna B. Osterhourt                          Bankruptcy Administrator's Office
 Smith Anderson, LLP                         434 Fayetteville Street, Suite 640
 PO Box 2611                                 Raleigh, NC 27601
 Raleigh, NC 27601-2611
                                             Counsel for the Bankruptcy Administrator
 Counsel for the Debtor

 John A. Northen
 Northen Blue, LLP
 PO Box 2208
 Chapel Hill, NC 27515-2208

 Counsel for Golden Corral Franchising
 Systems, Inc.




This the 15th day of April, 2021.

                                                 /s/ Michael A. DiGiacomo
                                                 Michael A. DiGiacomo
